COURT OF APPEALS OF VIRGINIA


            Present: Judges Fulton, Ortiz and Senior Judge Petty
PUBLISHED


            Argued at Lexington, Virginia


            GEORGE ENGLISH
                                                                               OPINION BY
            v.     Record No. 0420-22-3                                   JUDGE WILLIAM G. PETTY
                                                                             NOVEMBER 29, 2022
            THOMAS WILLIAM QUINN


                             FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                           David B. Carson, Judge

                           Joanna M. Meyer (John E. Lichtenstein; Gregory L. Lyons;
                           Lichtenstein Law Group PLC, on briefs), for appellant.

                           Wm. Tyler Shands (Carter T. Keeney; Carter & Shands, P.C., on
                           brief), for appellee.

                           Amicus Curiae: Virginia Trial Lawyers Association (E. Kyle
                           McNew; Les Bowers; MichieHamlett PLLC, on brief), for appellant.

                           Amicus Curiae: The Virginia Association of Defense Attorneys
                           (Nathan H. Schnetzler; Joseph R. Pope; Goodman Allen Donnelly,
                           PLLC, on brief), for appellee.


                   George English appeals the circuit court’s order dismissing his personal injury claim

            against Thomas William Quinn as barred by the statute of limitations. As a matter of first

            impression, this Court must decide whether the Supreme Court’s emergency orders entered

            between March 16, 2020, and July 8, 2020, in response to the COVID-19 pandemic, tolled all

            statutes of limitations or only those that would have expired during the tolling period. We hold

            that because the emergency orders tolled and extended all statutes of limitations, English’s suit

            was not time-barred; thus, we reverse the circuit court’s judgment.
                                         BACKGROUND

       On July 28, 2018, Thomas William Quinn crashed “head-on” into an approaching vehicle

in which George English was a passenger.

       On March 16, 2020, the Supreme Court issued an order declaring a judicial emergency in

response to the COVID-19 pandemic. See In re: Order Declaring a Judicial Emergency in

Response to COVID-19 Emergency at 1-2 (Va. Mar. 16, 2020) (“First Judicial Emergency

Order”).1 Among other things, the First Judicial Emergency Order “toll[ed] and extend[ed]” “all

deadlines” in district and circuit courts for twenty-one days, consistent with Code § 17.1-330(D).

Id. Subsequently, the Supreme Court unanimously entered six additional judicial emergency

orders, each of which extended the period of judicial emergency and tolled and extended certain

statutory deadlines.2 The Seventh Order limited the tolling period to the 126 days between

March 16, 2020, and July 19, 2020. EDO of July 8 at 1-2.

       On November 30, 2020, English filed a complaint in the circuit court alleging that

Quinn’s negligent driving caused him to sustain “severe and permanent injuries,” including

“whole body trauma” and “shoulder and rib injuries.” English sought compensatory and punitive

damages.

       Quinn filed a responsive pleading denying fault or, alternatively, denying that English

sustained injuries to the extent alleged. Quinn also filed a plea in bar, asserting that English had

not filed his complaint within the two-year statute of limitations. Quinn acknowledged that the



       1
         Additional references in this opinion to the Supreme Court’s First Judicial Emergency
Order and subsequent related orders are to “[#] Judicial Emergency Order,” “[#] Order,” or
“EDO of [date].” See EDO of Apr. 22 at 1 (referring to the Supreme Court’s first three orders
“collectively . . . as the ‘Emergency Declaration Orders’”). All cited orders were issued in 2020.
       2
        See EDOs of March 27 (Second Order) at 1 ¶ 2; April 22 (Third Order) at 2 ¶ 1; May 6
(Fourth Order) at 3 ¶ 2; June 1 (Fifth Order) at 2 ¶ 3; June 22 (Sixth Order) at 2 ¶ 3; and July 8
(Seventh Order) at 1-2.
                                                -2-
judicial emergency orders tolled certain statutory deadlines from March 16, 2020, through July

19, 2020. He asserted, however, that “[b]y the explicit language” of the Second Judicial

Emergency Order,3 “only a Statute of Limitations that ran during” the 126-day period was

“tolled by the Orders.” Quinn concluded that the judicial emergency orders had not “extended”

the limitations period for English’s claim because it expired on July 28, 2020, “outside the time

frame” that “the tolling provisions . . . were in effect.”

        English countered that the judicial emergency orders’ tolling provisions broadly applied

to all statutes of limitations, not only those that would have expired during the tolling period. He

asserted that “when the tolling period commenced on March 16, 2020,” 135 days of the two-year

statute of limitations remained. Therefore, “[a]fter the tolling period ended on July 19, 2020,

those 135 days began to run down again, and would not have run out until December 1, 2020.”

Hence, English argued that his claim was timely filed because the “126-day tolling period

extended [his] statute of limitations through and including December 1, 2020.”

        The circuit court concluded that the tolling provisions applied to “only the Statutes of

Limitations and deadlines that would expire during the tolling period.” (Emphasis added).

Therefore, the circuit court held that the judicial emergency orders did not toll English’s claim

because the limitations period “did not expire during the tolling period of March 16, 2020

through July 19, 2020.” The court further held that English’s complaint was time-barred because

the statute of limitations “expired on July 28, 2020, and he did not file his Complaint until

November 30, 2020.” Accordingly, the circuit court sustained Quinn’s plea in bar and dismissed

English’s claim with prejudice. The circuit court denied English’s motion to reconsider. English




        3
         The Second Judicial Emergency Order tolled and extended “all applicable deadlines,
time schedules and filing requirements, including any applicable statute of limitations which
would otherwise run during the period this order is in effect.” EDO of March 27 at 1 ¶ 2.
                                               -3-
appealed, arguing the judicial emergency orders tolled all claims during the 126-day period. We

agree.

                                            ANALYSIS

         The sole issue in this appeal is whether the Supreme Court’s judicial emergency orders

tolled the two-year statute of limitations for English’s personal injury claim. We review de novo

the circuit court’s interpretation of the Supreme Court’s orders and relevant statutes. See Jacks

v. Commonwealth, 74 Va. App. 783, 788 (2022) (en banc) (applying the de novo standard to the

interpretation of statutes and the Supreme Court’s pandemic emergency orders); cf. LaCava v.

Commonwealth, 283 Va. 465, 469-70 (2012) (reviewing de novo a lower court’s interpretation of

the Rules of the Virginia Supreme Court). Statutory construction principles guide our

interpretation of the Supreme Court’s orders. Browning v. Browning, 68 Va. App. 19, 24 (2017).

Accordingly, “[w]hen the language of [an order] is unambiguous, we are bound by the plain

meaning of the words used.” Antisdel v. Ashby, 279 Va. 42, 48 (2010).

         English contends that the circuit court erred when it ruled that the judicial emergency

orders tolled only those statutes of limitations that would have expired during the tolling period,

and not those that expired after July 19, 2020. He argues that the “Supreme Court plainly and

consistently ordered that ‘all’ statutes of limitations [were] tolled through the tolling period.”

According to English, the circuit court misconstrued the Second Judicial Emergency Order’s

tolling language—equating the word “run” with “expire” and the word “including” with

“including only”—to erroneously conclude that the emergency orders tolled only the statutes of

limitations and deadlines “that would expire during the tolling period.” We agree.

                        A. The Supreme Court’s Judicial Emergency Orders

         The First Judicial Emergency Order “toll[ed] and extend[ed]” “all deadlines” in district

and circuit courts for twenty-one days, consistent with Code § 17.1-330(D). EDO of March 16

                                                 -4-
at 2 (emphases added). The Second Order “toll[ed] and extend[ed]” “all applicable deadlines,

time schedules and filing requirements, including any applicable statute of limitations which

would otherwise run during the period this order is in effect.” EDO of March 27 at 1 ¶ 2.4 The

Third Order provided that “[a]s recognized in the First and Second Orders, in district and circuit

courts the statutes of limitation and case related deadlines are tolled during the Period of Judicial

Emergency.” EDO of April 22 at 2 ¶ 1. The order expressly defined “toll” as “[t]o suspend or

stop temporarily.” Id. at 2 n.* (quoting Black’s Law Dictionary 1448 (6th ed. 1990)).

        In a subsequent order, the Supreme Court clarified that it had “broadly stated” that “all

deadlines” were tolled and extended, the Second Order “repeated the broad tolling of deadlines,”

and the Third Order had “incorporated by reference the prior emergency orders” and “tolled” “all

‘statutes of limitations and case related deadlines’” during the period of judicial emergency.

EDO of May 1 (Clarification Order) at 2 ¶ 2 (emphasis added).

        The Supreme Court’s Fourth, Fifth, and Sixth Orders each incorporated by reference the

prior emergency orders and reiterated that “the statutes of limitation and all other case-related

deadlines, excluding discovery deadlines, shall continue to be tolled during the ongoing” period

of judicial emergency. EDO of May 6 at 3 ¶ 2; EDO of June 1 at 2 ¶ 3; EDO of June 22 at 2 ¶ 3.

Each order also stated, “[t]o the extent that the content of this Order is different than the

preceding orders, this Order shall control.” EDO of May 6 at 6; EDO of June 1 at 5; EDO of

June 22 at 7.

        Finally, the Seventh Order provided that “beginning on July 20, 2020, for cases in the

district and circuit courts, there shall be no further tolling of statutes of limitation or other




        4
            The Second Order listed several exceptions not relevant here. EDO of March 27 at 1
¶ 2.
                                                  -5-
case-related deadlines.” EDO of July 8 at 1 ¶¶ 1, 4.5 The order expressly provided that “[t]he

tolling period as a result of the Judicial Emergency for such statutes of limitation and deadlines

shall be limited to March 16, 2020 through July 19, 2020. This period of tolling shall not be

counted for purposes of determining statutes of limitation or other case-related deadlines.” EDO

of July 8 at 1-2 (emphasis added).6

      B. The Judicial Emergency Orders temporarily stopped the running of all statutes of
         limitations.

       Well-established principles of interpretation guide our analysis. When the Supreme

Court has defined a specific word in an order, “this Court need not look outside the plain

language of the definition in that [order] to determine” the word’s meaning. Brewer v.

Commonwealth, 71 Va. App. 585, 596 (2020). Here, the orders expressly defined the word

“toll” as “[t]o suspend or stop temporarily.” EDO of April 22 at 2 n.* (quoting Black’s Law

Dictionary 1448 (6th ed. 1990)); accord Artis v. Dist. of Columbia, 138 S. Ct. 594, 598 (2018)

(holding that a federal statutory provision tolling a state statute of limitations temporarily

“stopp[ed] the limitations clock,” which did not resume until the tolling period terminated).

       Here, the plain language of the judicial emergency orders “stopp[ed] the limitations

clock” for all statutes of limitations between March 16, 2020, and July 19, 2020. Artis, 138


       5
         The Seventh Order exempted deadlines imposed by the Speedy Trial Act, Code
§ 19.2-243. EDO of July 8 at 1 ¶ 4.
       6
           To illustrate its tolling effect, the Seventh Order offered the following example:

                 If . . . the circuit court entered final judgment on March 10, 2020,
                 six days before the Judicial Emergency was declared, then the total
                 number of days of the Period of Judicial Emergency shall not
                 count toward the 90-day deadline for filing the petition for appeal
                 under Rule 5:17(a)(1), and this deadline would be extended for a
                 period of 84 days after the Judicial Emergency ends.

EDO of July 8 at 2 (emphases added). The Third Order contained an identical example. EDO of
April 22 at 2 n.*.
                                           -6-
S. Ct. at 598. By their clear and express terms, the orders’ tolling provisions were not limited to

deadlines that otherwise would have expired during that period. Indeed, the orders instructed

that the time remaining when the tolling period commenced was to be added after the judicial

emergency ended. See EDO of April 22 at 2 n.*; EDO of July 8 at 2. It explained:

               If . . . the circuit court entered final judgment on March 10, 2020,
               six days before the Judicial Emergency was declared, then the total
               number of days of the Period of Judicial Emergency shall not
               count toward the 90-day deadline for filing the petition for appeal
               under Rule 5:17(a)(1), and this deadline would be extended for a
               period of 84 days after the Judicial Emergency ends.

EDO of April 22 at 2 n.* (emphases added); EDO of July 8 at 2 (emphases added).7 At the risk

of stating the obvious, when the Supreme Court said that the orders’ tolling provisions applied to

“all ‘statutes of limitations,’” it meant “all ‘statutes of limitations.’” EDO of May 1 at 2 ¶ 2

(emphasis added).8 Cf. Jacks, 74 Va. App. at 790 (observing that “when the Virginia Supreme

Court said ‘all case-related deadlines’ except discovery deadlines, it meant ‘all case-related

deadlines’ except discovery deadlines” (quoting EDO of May 6)).



       7
          Although the example the Supreme Court included in the order dealt with the deadline
for filing a petition for appeal, we see no reason it would not equally apply to a statute of
limitations given the Court’s continued reference to “all deadlines” and “all statutes of
limitations” in the EDO orders. After all, “the one canon of construction that precedes all others
is that we presume that the [Supreme Court] says what it means and means what it says.”
Cornell v. Benedict, ___ Va. ___, ___ (Oct. 13, 2022).
       8
          The Supreme Court recently repeated this clarification, stating that the First Judicial
Emergency Order “tolled and extended” all “deadlines” and the Second and Third Orders “later
extended [the First Order’s tolling provisions] to ‘all applicable deadlines, time schedules, and
filing requirements,’ and tolled case-related deadlines.” Fowler v. Commonwealth, No. 201255,
slip. op. at 3 (Va. Jan. 13, 2022) (emphases added) (quoting EDO of March 16 and then EDOs of
March 27 and April 22). Accordingly, the Supreme Court held that the trial court retained
jurisdiction to enter an order on April 28, 2020, modifying a March 17, 2020 final order because
the orders had tolled Rule 1:1’s twenty-one-day deadline. Id. Although Rule 5:1(f) provides that
unpublished opinions may be cited as informative, “unpublished opinions are merely persuasive
authority and not binding precedent.” Coffman v. Commonwealth, 67 Va. App. 163, 172 (2017)
(quoting Baker v. Commonwealth, 59 Va. App. 146, 153 n.3 (2011)). That said, the opinion is
certainly indicative of the Supreme Court’s interpretation of its orders.
                                                -7-
       In this case, English’s cause of action for personal injury accrued on the date of the

collision, July 28, 2018. See Kerns v. Wells Fargo Bank, N.A., 296 Va. 146, 157 (2018) (holding

that a cause of action for personal injury accrues at the time of injury). Ordinarily, the applicable

two-year statute of limitations would have expired on July 28, 2020. Code § 8.01-243(A). But

the judicial emergency orders stopped the clock for the two-year limitations period on March 16,

2020, when English had 135 days remaining to file his claim. EDO of March 16. When the

clock restarted on July 20, 2020, the 135 days began to count down again and would not have

expired until December 1, 2020. EDO of July 8. Accordingly, English timely filed his

complaint on November 30, 2020, and the circuit court erred by holding that it was time-barred.

Cf. Baker v. Zirkle, 226 Va. 7, 13-14 (1983) (holding plaintiff timely filed complaint within

two-year statute of limitations because Code § 8.01-581.2’s tolling provisions “interrupted” the

running of the limitations period when she filed notice of the claim).

       Quinn resists this conclusion by arguing that the Second Judicial Emergency Order

“makes it clear” that “only the [statutes of limitations] that would run (meaning expire) during”

those 126 days “would be tolled and extended.” (Emphasis added). He asserts that by tolling

and extending “all applicable deadlines . . . including any applicable statute of limitations which

would otherwise run during” the tolling period, the Second Order implicitly excluded statutes of

limitations that would expire after the tolling period ended. We are unpersuaded by Quinn’s

argument because it requires us to fixate on isolated words in the Second Judicial Emergency

Order’s tolling language and to add words not found in its text.

       When interpreting an order, “[w]e do not isolate particular words or phrases but rather

examine a[n order] in its entirety.” Colbert v. Commonwealth, 47 Va. App. 390, 395 (2006).

Read together, the judicial emergency orders do not use the word “run” synonymously with the

word “expire.” Applied to statutes of limitations, “run” in its present tense form typically

                                                -8-
references a limitations period that is ongoing or would start in the future. See, e.g., Haynes v.

Haggerty, 291 Va. 301, 306-07 (2016) (noting that the “limitations period [for certain claims]

began to run [at age eighteen] and expired two years later” (emphasis added)); Smith’s Adm’r v.

Charlton’s Adm’r, 48 Va. (7 Gratt.) 425, 435 (1851) (observing that the Supreme Court has not

held that a statute of limitations “would run against a judgment upon which no proceedings could

be had” (emphasis added)); Forest Lakes Cmty. Ass’n, Inc. v. United Land Corp. of Am., 293 Va.

113, 127-28 (2017) (stating that a series of “repeated actions” causing temporary injuries to

property “would run the limitation period anew with each such action” (emphasis added)). By

contrast, when the word “run” refers to a limitations period having expired, it is usually in the

past tense form or accompanied by a helping verb. See, e.g., Run, Black’s Law Dictionary (11th

ed. 2019) (defining “run” as “[t]o expire after a prescribed period ” (emphasis added)); Goodstein v. Allen, 222 Va. 1, 4

(1981) (noting that the trial court ruled that the statute of limitations “had run before the suit was

filed” (emphasis added)); Taylor v. Commonwealth, 64 Va. App. 282, 290 (2015) (holding that

the Commonwealth could not charge a criminal defendant with a felony “after the limitations

period on a lesser-included misdemeanor had run” (emphasis added)).

       The word “run” in the Second Judicial Emergency Order plainly referred to limitations

periods that would be ongoing during the period of judicial emergency, rather than those that

would “expire.” We “‘presume that the [Supreme Court] chose, with care, the specific words of

the [order]’ and that ‘[t]he act of choosing carefully some words necessarily implies others are

omitted with equal care.’” VEPCO v. State Corp. Comm’n, 300 Va. 153, 163 (2021) (third

alteration in original) (quoting Wal-Mart Stores East, LP v. State Corp. Comm’n, 299 Va. 57, 70

(2020)). In fact, the judicial emergency orders used the word “expire” when the Court meant

“expire.” See, e.g., EDO of April 22 (observing that “if a two-year statute of limitations would

                                                 -9-
expire . . . on April 16, 2020, the [tolling period] would not be counted for purposes of the statute

of limitations” (emphasis added)). If the Supreme Court had intended for the Second Judicial

Emergency Order to toll only those statutes of limitations that would expire during the tolling

period, it would have said so expressly. See Hill v. Commonwealth, ___ Va. ___, ___ (Aug. 11,

2022) (“In judicial orders, as in ordinary conversation, meaning can be clearly expressed and just

as clearly implied.”).

       Further, Quinn’s argument wholly overlooks the subsequent judicial emergency orders

that superseded the provisions in the Second Order upon which he relies by stating that they—

and all subsequent orders—applied to all statutes of limitations. It is well-established that courts

have the authority to interpret their own orders. Roe v. Commonwealth, 271 Va. 453, 457

(2006). To the extent any ambiguity remained, it was resolved by the Court’s express instruction

that the remaining time for all statutes of limitations periods was to be added back when the

judicial emergency ended. Here, the plain terms of that instruction meant that English had 135

days remaining to file his complaint when the tolling provisions ended on July 19, 2020. EDO

of April 22 at 2 n.*; EDO of July 8 at 2. The circuit court erred in concluding otherwise and

dismissing English’s complaint.

                                          CONCLUSION

       The Supreme Court’s emergency orders tolled all statutes of limitations from March 16,

2020, through July 19, 2020. We reverse the circuit court’s judgment and remand for further

proceedings.

                                                                           Reversed and remanded.




                                               - 10 -